Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Status
Claims 1-15 and 27-31 are currently pending in this application. Claims 1-2, 4, 6, 8, 12 and 27, 31 are amended. 
Response to Amendments/Arguments
Applicant's amendments and arguments filed 3/12/2021 regarding rejection of present claims 1-8 and 11-15 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2009/058453 to Greenhill in view of Glatkowski (US Pub. No. 2003/0122111), and regarding rejection of present claims 27-31 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greenhill in view of Glatkowski, further in view Park (US 5,635,288) have been carefully studied and fully considered, but they are not found persuasive.   
Applicant contends that Greenhill in view of Glatkowski does not teach the instantly claimed invention that also includes a radio frequency shielding layer (remarks, page 8, last paragraph), because while the modified Greenhill includes a CNT layer of Glatkowski, such CNT layer of Glatkowski cannot be simultaneously both the radio frequency shielding layer and the carbon allotrope layer (remarks, page 8, last paragraph). 
In response,
In the present case, it is noted that the primary reference Greenhill teaches a multilayered composite comprising a gradient nanoparticle layer (page 2, lines 29-34), and Greenhill further teaches the inclusion of a radio frequency shielding layer to its multilayered composite (page 3, lines 9-14).  In particular, Greenhill teaches its multilayered composite may further include a layer of core-shell particles that are of a radio frequency shielding material, such as copper, nickel (page 3, lines 9-14, col. 7, lines 9-13 and page 7, lines 31-32, which is the same radio frequency shielding material as that of the instant application, see instant specification, paragraph [0087], which describes a radio frequency shielding layer include those radio frequency shielding particles, such as copper, nickel), and thus such layer of Greenhill is considered as meeting the claimed limitation of claim 1, 8 and 27, i.e., being a radio frequency shielding layer. 
The rejection below is updated to address the present case. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-15 and 27-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements
Independent claims 1, 8 and 27 are amended to recite a radio frequency shielding layer, and are rejected as being incomplete for omitting essential structural cooperative relationships of elements.  The omitted structural cooperative relationships are:  the layer structural/order configuration of the newly recited radio frequency shielding layer in relation to the gradient nanoparticle layer and to the carbon allotrope layer of the claimed shock wave attenuating material.  It is not clear where is the radio frequency shielding layer located in the claimed shock wave attenuating material. For purpose of examination, the examiner considers that a prior art shock wave attenuating material that includes a radio frequency shielding layer, regardless its layer location, as meeting the claimed limitations. Claims 2-7, 10-15, 28-31 are rejected due to their dependency of claims 1, 8 and 27. 
Appropriate correction and clarification is required.   
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-8 and 11-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WO 2009/058453 to Greenhill in view of Glatkowski (US Pub. No. 2003/0122111). 
Regarding claims 1-3, 5,7-8,11 and 13-14, Greenhill teaches a nanoparticle shock wave attenuating material (i.e., the multilayered composite structure of Greenhill, page 2, lines 29-34) comprising:
- (i) a gradient nanoparticle layer comprising a plurality of nanoparticles, wherein the plurality of nanoparticles of different diameters are arranged in a gradient array based on diameter, each of the plurality of nanoparticles having one of two or more approximate diameters, and arranged in a gradient arrange from smallest to largest diameter(page 2, lines 29-35, i.e., Greenhill teaches its multilayered composite structure comprises one or more layers whereby each layer comprises a plurality of claims 1,3, 5, 11 and 14); and 
– a radio frequency shielding layer (page 3, lines 9-14, col. 7, lines 9-13, Greenhill teaches its multilayered composite also includes a layer of core-shell particles; and Greenhill teaches at page 7, lines 31-32, that those particles include a radio frequency shielding material, such as copper, nickel, which is the same material as the material for the radio frequency shielding layer of the instant application, see instant specification, paragraph [0087], which describes a radio frequency shielding layer include those radio frequency shielding particles, such as copper, nickel), and thus considered as meeting the claimed limitations. Also see 35 U.S.C. 112 rejection of claim 1 and 8 made of record in this Office Action. 
Greenhill teaches its nanoparticle shock wave attenuating material is suitable for application in sports protective equipment device such as helmet (page 1, lines 25-31, and page, 6, lines 14-20). The helmet includes a base member (i.e., the substrate/substrate of the sports equipment, helmet of Greenhill, page 6, line 15); and a nanoparticle shock wave attenuating material layer (i.e., the multilayered composite structure of Greenhill of layers of particles in nano sizing diameters that can absorb, distort and redirect a compression wave, such as, shock wave; page 1, lines 25-31 and page, 6, lines 14-20, and page 14, lines 5-11, 21-28, page 19, lines 18-27) disposed on the base member (page 6, lines 14-20; Greenhill teaches its multilayered composite claim 8 and claim 2.
Greenhill teaches that its multilayered composite material can be utilized to provide shielding of electromagenetic radiation (RF etc.) in various applications (page 11, lines 28-30).
Greenhill does not specifically teach its nanoparticle shock wave attenuating material layer (i.e., the multilayered composite structure of Greenhill, page 2, lines 29-34) includes a carbon allotrope layer disposed in proximity to the gradient nanoparticle layer, wherein the carbon allotrope layer comprising a plurality of carbon allotrope members suspended in a matrix, as instantly claimed.
Glatkowski teaches an electrically conductive film/coating/layer comprising carbon nanotubes in a proper amount dispersed/suspended in a polymer resin/matrix (paragraph [0053]-[0054]). Glatkowski teaches its electrically conductive film/coating/layer can be applied to a substrate (paragraph [0013]-[0015], [0017], [0049]).  Glatkowski teaches that its electrically conductive film provides excellent conductivity and transparency (paragraph [0040]) and is useful in a variety of applications for transparent conductive coating such as EMI/RFI shielding, low observability, ESD (i.e., Electrostatic Discharge) protection (paragraph [0041]). Glatkowski teaches that its electrically conductive film provides enhanced electromagnetic (EM) shielding (para [0057]). 
The electrically conductive film of Glatkowski that comprises carbon nanotubes in a proper amount dispersed/suspended in a polymer resin/matrix (paragraph [0053]-[0054]), is considered as meeting the limitations of the instantly claimed carbon allotrope layer comprising a plurality of carbon allotrope members suspended in a matrix (i.e., the carbon allotrope members are carbon nanotubes, see instant claim 7 and 13).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Greenhill (i.e., the articles/devices taught by Greenhill including for example helmet, sports equipment; page 1, lines 25-31, and page, 6, lines 14-20 of Greenhill), in particular, to provide the multilayered composite structure of Greenhill with an additional layer of the electrically conductive film as taught by Glatkowski (i.e., the electrically conductive film of Glatkowski comprises a plurality of carbon allotrope members/carbon nanotubes suspended in a matrix, which is the same as the instantly claimed carbon allotrope layer), for an improved multilayered composite structure with improved transparency, enhanced electromagnetic (EM) shielding protection as taught by Glatkowski (paragraphs [0040]-[0041] [0057] of Glatkowski), motivated by the desire to provide the sports protective equipment device with further improved protective properties, which would have arrived at a sports protective equipment device that is the same as instantly claimed. 
Regarding claims 6 and 12, as discussed above in rejections to claims1 and 8, the modified device of Greenhill comprising a shock attenuating layer including a gradient nanoparticle layer (i.e., the multilayered composite structure of Greenhill of layers of particles in nano sizing diameters that can absorb, distort and redirect a compression wave, such as, shock wave; page 1, lines 25-31 and page, 6, lines 14-20, and page 14, lines 21-28, page 19, lines 18-27), and including an electrically conductive film layer as taught by Glatkowski (that comprises a plurality of carbon allotrope 
The modified Greenhill does not specifically teach the inclusion of at least 3 gradient nanoparticle layers and at least 3 carbon allotrope layers, as instantly claimed. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify the modified sports protective equipment device of Greenhill (i.e., modified to include an electrically conductive film taught by Glatkowski as discussed above in rejection to claim 26), to provide a plurality of the gradient nanoparticle layers (of Greenhill) for improved properties of absorbing the energy of explosion, pressure wave, sound waves, shock waves and compression waves as taught by Greenhill (page 14, lines 5-11 of Greenhill), and to provide a plurality of the electrically conductive film layer as taught by Glatkowski for improved transparency, enhanced electromagnetic (EM) shielding protection as taught by Glatkowski (paragraphs [0040]-[0041] [0057] of Glatkowski), for example, to include at least 3 gradient nanoparticle layers and at least 3 carbon allotrope layers for an improved multilayered composite structure with improved protective properties, motivated by the desire to provide the sports protective equipment device with further improved protective properties, which would have arrived at a sports protective equipment device that is the same as instantly claimed. 
It should be noted that, it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. See MPEP 2144.04.   In the present case, it is the Examiner's position that mere duplication of parts, i.e., to provide at least 3 gradient nanoparticle layers and at least 3 carbon allotrope layers as 
Regarding claims 4 and 15, as discussed above in rejection to claims1 and 8, the modified Greenhill includes an electrically conductive film taught by Glatkowski.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify the modified sports protective equipment device of Greenhill (i.e., modified to include an electrically conductive film taught by Glatkowski as discussed in rejection to claim 1 and 8, and the electrically conductive film of Glatkowski comprises a plurality of carbon allotrope members/carbon nanotubes suspended in a matrix, which is the same as the instantly claimed carbon allotrope layer of claim 1 and 8), to place the electrically conductive film taught by Glatkowski over the gradient nanoparticle layer of the multilayered composite structure of Greenhill, for an improved multilayered composite structure with transparency, enhanced electromagnetic (EM) shielding protection as taught by Glatkowski (paragraphs [0040]-[0041] [0057] of Glatkowski), motivated by the desired to provide the sports protective equipment device with improved protective properties, which would have arrived at a sports protective equipment device that is the same as instantly claimed, such that the carbon allotrope layer is disposed adjacent to. 
Claims 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greenhill in view of Glatkowski as applied to claim 8 above, further in view Crisco (US Pat. No. 7,832,023). 
The limitations of claims 9-10 are taught by Greenhill and Glatkowski as discussed above. 
The modified Greenhill does not specifically teach a sports protective equipment device wherein the base member/substrate comprises the specific high mass member of the specific material as instantly claimed in instant claims9-10. 
Greenhill teaches its multilayered composite structure can be applied to the substrate (i.e., considered as to read on the instantly claimed base member) of helmet and/or sports equipment (page 6, lines 14-20).  However, it is noted that Greenhill does not specifically teach the materials for the base member/substrate of its helmet. 
Crisco teaches a protective helmet/headgear (100) (see title, Fig. 4 below, and col. 5, lines 21-25).  Crisco is cited for its teaching that the suitable materials for a helmet base member/substrate (the shell 112) include plastic, polystyrene, polyethylene, carbon fiber, KEVLAR/which is para aramid fiber, epoxy fiber materials and any type of metal (Col. 6, lines 4-11), and Crisco teaches those material is the most common material for shells (112) in protective headgear (100), including football and lacrosse helmets. (Col. 6, lines 4-11), which are the same materials as instantly claimed in claim 9-10.

    PNG
    media_image1.png
    838
    688
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify the modified helmet of Greenhill, to apply suitable material (such as polyethylene, and/or KEVLAR/which is para aramid fiber,) as the base member of the helmet of Greenhill in view the teachings of Crisco, because Crisco teaches polyethylene, KEVLAR/which is para aramid fiber are among the known materials suitable for helmet constructions(Col. 6, lines 4-11), which would have arrived at a sports protective equipment device that is the same as instantly claimed.  One of ordinary skill would have understood how to modify and choose suitable additives for intended use.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2111.03.

Claims 27-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greenhill in view of Glatkowski, further in view Park (US 5,635,288). 
Regarding claims 27-28, Park teaches a personal body armor unit/protective wear (Fig. 7) from a ballistic resistant composite including 
 - a rigid plate and 
 -a high mass member disposed adjacent to the plate, the suitable material for the high mass member includes ultra-high molecular weight polyethylene, a para-claim 28.
Park does not specifically teach the inclusion of nanoparticle shock wave attenuating material. 
Greenhill teaches a nanoparticle shock wave attenuating material that is suitable for application in personal body armor unit/protective wear (page 10, lines 30-35, page 11, lines 1-5, page 15). Greenhill teaches its nanoparticle shock wave attenuating material (i.e., the multilayered composite structure of Greenhill, page 2, lines 29-34) comprising (i) a gradient nanoparticle layer comprising a plurality of nanoparticles, wherein the plurality of nanoparticles of different diameters are arranged in a gradient array based on diameter, each of the plurality of nanoparticles having one of two or more approximate diameters (page 2, lines 29-35, i.e., Greenhill teaches its multilayered composite structure comprises one or more layers whereby each layer comprises a plurality of particles having a predetermined median particle size diameter; Greenhill further teaches in each layer, the predetermined median particle size forms a particle size gradient such that the particle size of each layer sequentially decrease or increase across the cross section of the material, considered meeting the limitations of claims 27 and 30); and 
– a radio frequency shielding layer (page 3, lines 9-14, col. 7, lines 9-13, Greenhill teaches its multilayered composite also includes a layer of core-shell particles; and Greenhill teaches at page 7, lines 31-32, that those particles include a radio frequency shielding material, such as copper, nickel, which is the same material as the material for the radio frequency shielding layer of the instant application, see instant Also see 35 U.S.C. 112 rejection of claim 27 made of record in this Office Action. 
Greenhill teaches that its multilayered composite material can be utilized to provide shielding of electromagenetic radiation (RF etc.) in various applications (page 11, lines 28-30).
Greenhill does not specifically teach its nanoparticle shock wave attenuating material layer (i.e., the multilayered composite structure of Greenhill, page 2, lines 29-34) includes a carbon allotrope layer disposed in proximity to the gradient nanoparticle layer, wherein the carbon allotrope layer comprising a plurality of carbon allotrope members suspended in a matrix, as instantly claimed.
Glatkowski teaches an electrically conductive film/coating/layer comprising carbon nanotubes in a proper amount dispersed/suspended in a polymer resin/matrix (paragraph [0053]-[0054]). Glatkowski teaches its electrically conductive film/coating/layer can be applied to a substrate (paragraph [0013]-[0015], [0017], [0049]).  Glatkowski teaches that its electrically conductive film provides excellent conductivity and transparency (paragraph [0040]) and is useful in a variety of applications for transparent conductive coating such as EMI/RFI shielding, low observability, ESD (i.e., Electrostatic Discharge) protection (paragraph [0041]).
The electrically conductive film of Glatkowski that comprises carbon nanotubes in a proper amount dispersed/suspended in a polymer resin/matrix (paragraph [0053]-[0054]), is considered as meeting the limitations of the instantly claimed carbon allotrope layer comprising a plurality of carbon allotrope members suspended in a matrix(i.e., the carbon allotrope members are carbon nanotubes, see instant claim 27).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Greenhill, to provide the multilayered composite structure of Greenhill with an additional layer of the electrically conductive film as taught by Glatkowski (i.e., the electrically conductive film of Glatkowski comprises a plurality of carbon allotrope members/carbon nanotubes suspended in a matrix, which is the same as the instantly claimed carbon allotrope layer), for an improved multilayered composite structure with improved transparency, enhanced electromagnetic (EM) shielding protection as taught by Glatkowski (paragraphs [0040]-[0041] [0057] of Glatkowski), motivated by the desire to provide multilayered composite structure with further improved protective properties. 
It should be noted that the recitation of claim 27 that the shock wave attenuating material is for “non-electrical devices, components and equipment” is considered as merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.  It is the examiner’s position that the structure of the shock wave attenuating material of modified Greenhill is capable of performing the intended use. 
Further, it would have been obvious to one of ordinary skill in the art at the time 
Regarding claim 31, as discussed above in rejections to claim 27, the modified body armor unit of Park comprising a shock attenuating layer including a gradient nanoparticle layer (i.e., the multilayered composite structure of Greenhill of layers of particles in nano sizing diameters that can absorb, distort and redirect a compression wave, such as, shock wave; page 1, lines 25-31 and page, 6, lines 14-20, and page 14, lines 21-28, page 19, lines 18-27), and including an electrically conductive film layer as taught by Glatkowski (that comprises a plurality of carbon allotrope members/carbon nanotubes suspended in a matrix, which is the same as the carbon allotrope layer of present application). 
The modified Park does not specifically teach the inclusion of at least 3 gradient nanoparticle layers and at least 3 carbon allotrope layers, as instantly claimed. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify the modified body armor unit of Park, to provide a plurality of the gradient nanoparticle layers (of Greenhill) for improved properties of absorbing the energy of explosion, pressure wave, sound waves, shock waves and compression waves as taught by Greenhill (page 14, lines 5-11 of Greenhill), and to provide a plurality of the electrically conductive film layer as taught by Glatkowski for improved transparency, enhanced electromagnetic (EM) shielding protection as taught by Glatkowski (paragraphs [0040]-[0041] [0057] of Glatkowski), for example, to include 
It should be noted that, it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. See MPEP 2144.04.   In the present case, it is the Examiner's position that mere duplication of parts, i.e., to provide at least 3 gradient nanoparticle layers and at least 3 carbon allotrope layers as that of the present application, has no patentable significance over the modified Greenhill (i.e., having a single gradient nanoparticle layer of Greenhill, with a single electrically conductive film layer as taught by Glatkowski), as they both perform essentially same function, i.e., absorbing the energy of explosion, pressure wave, sound waves, shock waves and compression waves as taught by Greenhill (page 14, lines 5-11), and as providing electromagnetic (EM) shielding protection as taught by Glatkowski (paragraphs [0040]-[0041] [0057] of Glatkowski). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 57127212918935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/YAN LAN/Primary Examiner, Art Unit 1782